1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    BRENDA CAROLINA PAR-                       Case No.: 19cv1844-LAB (JLB)
      ROSALES, and ETHAN JAFETH
12
      PAR, minor child,                          ORDER OF DISMISSAL
13                              Petitioners,
14    v.
15
      WILLIAM P. BARR, et al.,
16                           Respondents.
17
18         Petitioners have filed a notice of voluntary dismissal. Respondents have not
19   answered or filed a dispositive motion. Pursuant to Fed. R. Civ. P. 41(a), this action
20   is DISMISSED WITHOUT PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: October 29, 2019
24
25                                             Hon. Larry Alan Burns
26                                             Chief United States District Judge
27
28

                                                1
                                                                           19cv1844-LAB (JLB)
